[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                                FEB 9, 2007
                            No. 06-11478                     THOMAS K. KAHN
                        Non-Argument Calendar                     CLERK
                      ________________________

                        Agency No. A97-384-886

MIN QI WEN,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (February 9, 2007)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:
      Min Qi Wen petitions for review of the Board of Immigration Appeals’s

(BIA) adoption and affirmance of the Immigration Judge’s (IJ) order denying

asylum, withholding of removal, and relief under the United Nations Convention

Against Torture and Other Cruel, Inhumane, or Degrading Treatment or

Punishment (CAT).

                                   I. DISCUSSION

      When, as here, the BIA issues a summary affirmance of the IJ’s opinion, we

review the IJ’s opinion, not the BIA’s decision. See Mendoza v. U.S. Att’y Gen.,

327 F.3d 1283, 1284 n. 1 (11th Cir. 2003). The IJ’s “findings of fact are reviewed

under the substantial evidence test,” and we must affirm the decision “if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Antipova v. U.S. Att’y Gen., 392 F.3d 1259, 1261 (11th

Cir. 2004) (citation and internal quotation omitted). Credibility determinations are

also reviewed under the substantial evidence test. Forgue v. U.S. Att’y Gen., 401
F.3d 1282, 1286 (11th Cir. 2005) (citations omitted). “To reverse the IJ’s fact

findings, we must find that the record not only supports reversal, but compels it.”

Mendoza, 327 F.3d at 1287 (citation omitted).

      “To establish asylum eligibility, the alien must establish, a well-founded fear

that his or her political opinion (or other statutorily listed factor) will cause harm or

suffering that rises to the level of persecution.” Forgue, 401 F.3d at 1286 (citation
                                            2
and quotation omitted).1 “The asylum applicant must establish eligibility for

asylum by offering credible, direct, and specific evidence in the record.” Id. at

1287 (citation and internal quotation omitted). The alien’s testimony, if credible,

may be sufficient to sustain the burden of proof for asylum or withholding of

removal without corroboration. 8 C.F.R. §§ 208.13(a), 208.16(b). Conversely,

“[a]n IJ’s denial of asylum relief . . . can be supported solely by an adverse

credibility determination, especially if the alien fails to produce corroborating

evidence.” Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir. 2006) (per

curiam) (citation omitted). “If the IJ explicitly determines that the alien lacks

credibility, the IJ must offer specific, cogent reasons for the finding. The burden

then shifts to the alien to show that the IJ’s credibility decision was not supported

by specific, cogent reasons or was not based on substantial evidence.” Id. (internal

citations and quotations omitted). When the IJ enumerates an applicant’s

inconsistencies and those inconsistencies are supported by the record, we “will not

substitute our judgment for that of the IJ with respect to its credibility findings.”

See D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004).



       1
         To qualify for withholding of removal or CAT relief, an alien must establish standards more
stringent that those for asylum eligibility, and thus an alien unable to prove a “well-founded fear”
of persecution, as required for asylum relief, necessarily fails to prove, by a preponderance of the
evidence, that he will be persecuted on account of a protected ground, or tortured. Zheng v. U.S.
Att’y Gen., 451 F.3d 1287, 1292 (11th Cir.) (per curiam), petition for cert. filed, 75 U.S.L.W. 3121
(U.S. Sep. 12, 2006) (No. 06-367).
                                                   3
      Wen argues that the IJ’s adverse credibility determination was based on false

renditions of his testimony and, at best, minor inconsistencies in the record and

was not based on specific and cogent reasoning. In addition, Wen contends that

the IJ lacked substantial evidence upon which to deny his asylum claim, asserting

that he presented specific, coherent, and consistent testimony regarding persecution

based on his violation of China’s coercive population control policies.

      After careful review of the record and the parties’ briefs, we find no

reversible error. The record does not compel a reversal of the IJ’s findings that

Wen’s testimony lacked credibility, and that his claims were not otherwise

supported by “credible, direct, and specific evidence.” See Forgue, 401 F.3d at

1287 (citation and quotation omitted). While Wen argues that his testimony

regarding his employment, his travel arrangements, and his residence resulted in, at

the worst, only minor inconsistencies, the IJ’s adverse credibility finding was

nonetheless supported by specific, cogent reasoning, based on all of the evidence in

the record. Specifically, the IJ found that Wen’s claim that he neither had money

nor owed money was inconsistent with the fact that he testified he was not working

and he had hired at least three attorneys and had traveled by airplane from

Michigan to Florida. The IJ further detailed that while Wen testified that he did

not speak Mandarin very well, he conducted his airport interview in Mandarin,

essentially answering all of the questions. Perhaps most importantly, the IJ noted
                                          4
that, when an INS official asked Wen why he had come to the United States upon

arriving at the Miami airport, the INS officer’s interview form indicated that Wen

answered “I want my father to be proud of his son.” R at 35 (quoting id. at 96).

The IJ indicated that Wen now claims that his parents abandoned him and he came

here because he was persecuted. Based upon these and other inconsistencies in the

record, the IJ found that Wen’s testimony “simply lacks the ring of truth.” Id.

Because this finding was supported by substantial evidence and made based on

cogent, specific analysis of the evidence in the record, this Court may not

substitute its judgment for that of the IJ. See D-Muhumed, 388 F.3d at 819.

      Moreover, even if considered credible, Wen failed to establish eligibility for

relief. As noted by the IJ, Wen testified that he and his girlfriend made the

decision to abort her pregnancy, and there was no evidence of a forced abortion.

When Wen was asked to describe how he had been persecuted, he testified that

when he was sixteen years old he had impregnated his girlfriend, who was a year

younger than him, and feared that he would be put in jail if he returned to China.

Wen admitted that he and his girlfriend decided to have an abortion and that he ran

away before authorities who he claims were looking for him ever found him. As a

result, Wen presented no evidence that his girlfriend had been forced to abort a

pregnancy or to undergo involuntary sterilization and no evidence that he had been

persecuted for resistance to a coercive population control program. See 8 U.S.C. §
                                          5
1101(a)(42)(B). Because Wen cannot meet the criteria for asylum relief, he

similarly cannot meet the higher standards of proof required for withholding of

removal and CAT relief. See Zheng, 451 F.3d at 1292.

                                  II. CONCLUSION

       Because Wen’s testimony was inconsistent, in several respects, with other

evidence in the record, and he failed to meet his burden to show that the IJ’s

adverse credibility finding was not based upon specific, cogent reasoning, the IJ

did not err in finding Wen’s testimony incredible. Moreover, because Wen failed

to offer credible evidence demonstrating that his girlfriend’s abortion made him

eligible for relief on the basis of political persecution, the IJ did not err in finding

Wen ineligible for asylum, withholding of removal, or CAT relief.

       PETITION DENIED.




                                             6